Exhibit 10.2

 

 

SUBJECT TO FRE 408

 

PRIVILEGED AND CONFIDENTIAL

 

 

 

 

AMENDMENT NO. 7 TO
FORBEARANCE AND STANDSTILL AGREEMENT

 

This AMENDMENT NO. 7 TO THE FORBEARANCE AND STANDSTILL AGREEMENT (as defined
below), dated as of March 22, 2016 (this “Seventh Amendment”), is by and among
Eagle Bulk Shipping Inc., a corporation incorporated and existing under the laws
of the Republic of the Marshall Islands (the “Borrower”), the companies party to
the Forbearance Agreement as guarantors, each a limited liability company formed
and existing under the laws of the Republic of the Marshall Islands
(collectively, the “Guarantors” and, together with the Borrower, the “Obligors”,
and any one of them, individually, an “Obligor”) and the banks and financial
institutions party to the Forbearance Agreement as “Specified Lenders” (such
parties, constituting all of the “Specified Lenders” under and as defined in the
Forbearance Agreement, collectively, the “Specified Lenders”, and any one of
them, individually, a "Specified Lender") (the Specified Lenders together with
the Obligors, collectively, the “Parties”, and any one of them, individually, a
“Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Specified Lenders, the other banks
and financial institutions party to the Loan Agreement as “Lenders”
(collectively, the “Lenders”), ABN AMRO Capital USA LLC, as agent for the
Lenders (in such capacity, the “Agent”), and ABN AMRO Capital USA LLC, as
security trustee for the Lenders (the “Security Trustee”, and together with the
Agent and the Lenders, collectively, the “Lender Parties”, and any one of them,
individually, a “Lender Party”) are parties to that certain Loan Agreement dated
as of October 9, 2014 and as amended by an Amendatory Agreement dated as of
August 14, 2015 (as so amended and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”); and

 

WHEREAS, the Borrower, the Guarantors and the Specified Lenders are party to
that certain Forbearance and Standstill Agreement, dated as of January 15, 2016
(as heretofore amended, restated, supplemented or otherwise modified and in
effect prior to the date hereof, including by (i) that certain Amendment No. 1
to Forbearance and Standstill Agreement, dated February 1, 2016, (ii) that
certain Limited Waiver to the Loan Agreement and Amendment No. 2 to Forbearance
and Standstill Agreement (the “First Waiver and Amendment”), dated February 9,
2016, (iii) that certain Amendment No. 3 to Forbearance and Standstill
Agreement, dated as of February 22, 2016, (iv) that certain Second Limited
Waiver to the Loan Agreement and Amendment No. 4 to Forbearance and Standstill
Agreement, (the “Second Waiver and Amendment”), dated as of February 29, 2016,
(v) that certain Amendment No. 5 to Forbearance and Standstill Agreement, dated
March 6, 2016 and (vi) that certain Third Limited Waiver to the Loan Agreement
and Amendment No. 6 to Forbearance and Standstill Agreement (the “Third Waiver
and Amendment”), dated as of March 8, 2016, the “Existing Forbearance Agreement”
and as modified and amended hereby and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”); and

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Borrower, the Guarantors and the Specified Lenders are party to
that certain Fourth Limited Waiver to the Loan Agreement (the “Fourth Waiver”),
dated as of March 18, 2016;

 

WHEREAS, the Obligors have requested that the Specified Lenders make certain
amendments to the Existing Forbearance Agreement on the terms and subject to the
conditions set forth herein; and

 

WHEREAS, the Specified Lenders have agreed to make such amendments solely upon
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Existing Forbearance Agreement or the Loan Agreement and used herein shall have
the respective meanings given to them in the Existing Forbearance Agreement or
the Loan Agreement, as applicable.

 

2.     Amendment to Recital Paragraph of the Existing Forbearance Agreement. The
date of “March 22, 2016” set forth in the sixth recital paragraph of the
Existing Forbearance Agreement is hereby deleted in its entirety and “March 29,
2016” is inserted in lieu thereof.

 

3.     Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender Parties as of the date hereof as follows:

 

(a)     Such Obligor (i) is duly incorporated or formed and validly existing and
in good standing under the law of its jurisdiction of incorporation or formation
and (ii) is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where, in each
case, the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a Material Adverse Effect or which may affect the
legality, validity, binding effect or enforceability of this Seventh Amendment
or the Forbearance Agreement.

 

(b)     Such Obligor has the capacity and has taken all action, if applicable,
and no consent of any person is required, for it to execute this Seventh
Amendment and to comply with its obligations hereunder. This Seventh Amendment
has been duly executed and delivered on behalf of each Obligor.

 

(c)     This Seventh Amendment constitutes the legal, valid and binding
obligations of each Obligor enforceable against it in accordance with their
respective terms, subject to any relevant insolvency laws affecting creditors’
rights generally.

 

(d)     The execution of this Seventh Amendment by each Obligor and compliance
by each Obligor herewith will not result in a contravention of (i) any law or
regulation, (ii) the constitutional documents of any Obligor or (iii) any
contractual or other obligation or restriction which is binding on any Obligor
or any of its assets.

 

 
2

--------------------------------------------------------------------------------

 

 

(e)     Other than the Specified Defaults, no Potential Event of Default or
Event of Default has occurred and is continuing as of the date hereof.

 

4.     Reaffirmation and Grant of Security Interests; Reaffirmation of
Guarantee.

 

(a)     Each Obligor has created Security Interests in favor of the Security
Trustee, on behalf of the Lenders and the Swap Banks, on the Collateral as
provided in the Finance Documents. Each Obligor hereby acknowledges that it has
reviewed the terms and provisions of this Seventh Amendment and confirms that
each Finance Document to which it is a party (or is otherwise bound by) and all
Collateral encumbered thereby will continue to guarantee or secure to the
fullest extent possible in accordance with the Finance Documents and applicable
law, the payment and performance of the Secured Liabilities.

 

(b)     Each Obligor acknowledges and agrees that, except as expressly set forth
in this Seventh Amendment and the Forbearance Agreement, any of the Finance
Documents to which it is a party or is otherwise bound by shall continue in full
force and effect and that all of its obligations thereunder shall be legal,
valid and binding obligations of each Obligor, enforceable against such Obligor
in accordance with their terms, subject to any relevant insolvency laws
affecting creditors’ rights generally, and shall not be impaired or limited by
the execution or effectiveness of this Seventh Amendment or the Forbearance
Agreement.

 

(c)     By executing this Seventh Amendment, each Guarantor hereby acknowledges,
consents and agrees that all of its obligations and liabilities under the
provisions of each Finance Document to which it is a party remain in full force
and effect, and that the execution and delivery of this Seventh Amendment and
the Forbearance Agreement and any and all documents executed in connection
herewith or therewith shall not alter, amend, reduce or modify any of its
obligations or liabilities under Clause 16 of the Loan Agreement or any other
provision of any Finance Documents to which it is a party.

 

5.     No Waivers. Other than the First Waiver and Amendment, the Second Waiver
and Amendment, the Third Waiver and Amendment, the Fourth Waiver, this Seventh
Amendment and the Forbearance Agreement, no settlement, agreement or
understanding (A) entered into with respect to the Finance Documents or (B)
purporting to amend, modify or qualify the Finance Documents or to waive any
rights or obligations set forth therein shall constitute a legally binding
agreement or contract, or have any force or effect whatsoever, unless and until
signed, or specifically agreed, pursuant to the terms and conditions of Clause
28.1 of the Loan Agreement.

 

6.     Effectiveness; Conditions Precedent. This Seventh Amendment shall become
effective on the date on which each of the Borrower, each of the Guarantors and
each of the Specified Lenders shall have executed and delivered a copy hereof.

 

 
3

--------------------------------------------------------------------------------

 

 

7.     Release. Each Obligor, each Obligor’s respective successors-in-title,
legal representatives, and assignees and, to the extent the same is claimed by
right of, through, or under any Obligor, their past, present, and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, do hereby forever remise, release, and discharge each Lender Party,
and each Lender Party’s respective successors-in-title, affiliates,
subsidiaries, legal representatives, and assignees, past, present, and future
officers, directors, shareholders, trustees, agents, employees, consultants,
experts, advisors, attorneys, and other professionals (collectively, the “Lender
Group”), from any and all manner of action and actions, cause and causes of
action, defenses, counterclaims, setoffs, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery, or relief (including subordination of claims) (collectively, “Claims”)
on account of any loss, liability, obligation, demand, or cause of action of
whatever nature relating to, arising out of, or in connection with the Loan
Agreement or any other Finance Document, including, but not limited to, acts,
omissions to act, actions, negotiations, discussions, and events resulting in
the finalization and execution of this Seventh Amendment or the Forbearance
Agreement, as, among, and between the Obligors and the Lender Parties, such
Claims whether now accrued and whether now known or hereafter discovered, from
the beginning of time through the date hereof, and specifically including,
without any limitation, any claims of liability asserted or that could have been
asserted with respect to, arising out of, or in any manner whatsoever connected
directly or indirectly with any “lender liability-type” claim.

 

8.     No Challenge. The Obligors agree that their obligations under the Finance
Documents, this Seventh Amendment and the Forbearance Agreement are legal, valid
and binding obligations of each Obligor, enforceable against such Obligor in
accordance with their terms, subject to any relevant insolvency laws affecting
creditors’ rights generally.

 

9.     Miscellaneous.

 

(a)     The provisions of this Seventh Amendment shall inure to the benefit of
and be binding upon the Parties and their respective successors and assigns (as
and to the extent assignment is permitted in accordance with the Forbearance
Agreement and the Loan Agreement), and shall be governed by the laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof. This Seventh Amendment is a Finance Document. The terms of this Seventh
Amendment may not be changed, waived, discharged, or terminated orally, but only
by an instrument or instruments in writing, signed by the Party sought to be
bound. This Seventh Amendment may be executed in one or more counterparts, each
of which shall constitute an original. Each Party executing this Seventh
Amendment represents and warrants that it has the authority to do so and that
the person signing on behalf of each Party has been authorized to do so.

 

(b)     Each of the Borrower and each Guarantor hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Seventh Amendment, and each of the Borrower and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the extent permitted by law, in such Federal court.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     This Seventh Amendment shall not constitute a binding agreement unless
and until it has been executed and delivered by each of the Obligors and the
Specified Lenders.

 

(d)     Unless expressly stated herein, this Seventh Amendment shall be solely
for the benefit of the Parties and no other person or entity shall be a third
party beneficiary hereof, except for the Agent and the Security Trustee, who
shall each be an express third party beneficiary hereof.

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Seventh Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

 

EAGLE BULK SHIPPING INC., a corporation incorporated and existing under the laws
of the Republic of the Marshall Islands, as Borrower

 

       

 

 

 

 

 

 

 

 

 

By:

/S/ Adir Katzav  

 

 

 

Name: Adir Katzav

 

 

 

Title: Chief Financial Officer

 

 


 

 

[Signature Page to Amendment No. 7]



 


--------------------------------------------------------------------------------

 

 

 

Avocet Shipping LLC

Bittern Shipping LLC

Canary Shipping LLC

Cardinal Shipping LLC

Condor Shipping LLC

Crane Shipping LLC

Crested Eagle Shipping LLC

Crowned Eagle Shipping LLC

Egret Shipping LLC

Falcon Shipping LLC

Gannet Shipping LLC

Golden Eagle Shipping LLC

Goldeneye Shipping LLC

Grebe Shipping LLC

Harrier Shipping LLC

Hawk Shipping LLC

Ibis Shipping LLC

Imperial Eagle Shipping LLC

Jaeger Shipping LLC

Jay Shipping LLC

Kestrel Shipping LLC

Kite Shipping LLC

Kittiwake Shipping LLC

Kingfisher Shipping LLC

Martin Shipping LLC

Merlin Shipping LLC

Nighthawk Shipping LLC

Oriole Shipping LLC

Osprey Shipping LLC

Owl Shipping LLC

Peregrine Shipping LLC

Petrel Shipping LLC

Puffin Shipping LLC

Redwing Shipping LLC

Roadrunner Shipping LLC

Sandpiper Shipping LLC

Shrike Shipping LLC

Skua Shipping LLC

Sparrow Shipping LLC

Stellar Eagle Shipping LLC

Tern Shipping LLC

Thrasher Shipping LLC

Thrush Shipping LLC

Woodstar Shipping LLC

Wren Shipping LLC, as Guarantors

 

      By:   /S/ Adir Katzav
Name: Adir Katzav
Title: Attorney-in-fact

 

 

 

 

[Signature Page to Amendment No. 7]

 
7

--------------------------------------------------------------------------------

 
[sig1.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

[sig2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[sig3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[sig4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[sig5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[sig6.jpg]